MEMORANDUM **
The facts of this case are known to the parties.
Petitioner Kevin Lee Lewis alleges that his due process rights were violated when the California trial court denied his motion for a continuance and when he was denied access to a law library. We have considered his claims and find that they lack *650merit. See Kane v. Garcia Espitia, — U.S. —, 126 S.Ct. 407, 163 L.Ed.2d 10 (2005); United States v. Flewitt, 874 F.2d 669, 675 (9th Cir.1989).
Petitioner’s claim that he did not voluntarily waive his right to counsel was not raised before the district court and is not properly before us on appeal. See Young v. Runnels, 435 F.3d 1038, 1044 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.